Citation Nr: 1823323	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse, the Appellant


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to March 1972, to include a tour of duty in Vietnam.  The appellant is the Veteran's surviving spouse; she was substituted for the Veteran following his death in June 2015.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased rating for PTSD.  When the claim was previously before the Board in March 2015, a claim of entitlement to TDIU was inferred as part and parcel of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran and his spouse testified at a January 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

This case was before the Board and remanded for further development in March 2015 and in November 2015.  The record now reflects substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008).



FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

2.  The most probative evidence of record shows that the Veteran's service-connected disabilities prevented him from securing or following a gainful occupation.

 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not more, for PTSD have been met as of March 3, 2008 but not earlier. 38 C.F.R. § 4.130, DC 9411 (2017)

2.  The criteria for a TDIU have been met as of March 03, 2008, but not earlier.  38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3 (2017).

Evidence

In April 2009, VA provided a medical examination.  The examiner did not have access to the claims file but did meet with the Veteran and review his medical records, which included diagnosis of PTSD and Bipolar disorder.  The Veteran described leaving his wife, the Appellant, twice in the past year as he felt harassed by her.  He described good relationships with his two sons, seeing them on a weekly basis, and emailing with his sister.  He also described trouble making friends and no longer engaging in recreational activities since he and his wife moved.  The examiner observed the Veteran's affect to be animated, sometimes grandiose, and inappropriate.  Homicidal ideation was noted, suicidal ideation was not.  His thought process was circumstantial and tangential, and he had poor ability to judge the outcome of his own behaviors.  When manic, he was noted to leave his wife, spend impulsively, and engage in interpersonal conflicts with little insight into these behaviors.  The Veteran reported frequent nightmares, intense angry thoughts toward others based on minor perceived offenses.  Memory was normal.  The Veteran reported avoiding anything associated with his trauma and feeling detached and estranged from others.  He experienced trouble sleeping, irritability, angry outbursts, difficulty concentrating, hypervigilance and exaggerated startle response.  While the examiner blamed the Veteran's most impulsive behavior on his bipolar disorder and not on PTSD, he still opined that the effect of the Veteran's PTSD caused deficiencies in thinking, family relations, and mood.  The reasoning was that his lack of sleep would affect all three, his irritability and avoidance would impact his relationships, and these plus anxiety from re-experiencing his trauma would affect his mood. 

In December 2011, VA provided a medical examination.  The examiner noted diagnoses of PTSD and bipolar disorder. He distinguished between symptoms of the two, noting that PTSD caused re-experience of combat trauma with associated emotional distress, irritability, hyperarousal, and  avoidance of reminders of trauma, while bipolar disorder caused mood swings, grandiosity, poor impulse control, poor insight, and relationship problems.  The examiner stated that there were overlapping symptoms of irritability and sleep problems but that the two were otherwise totally distinct, unrelated disorders.  Specific PTSD symptoms noted include: depressed mood; anxiety; chronic sleep impairment; mild memory loss; difficulty understanding complex commands; disturbances of motivation and mood; difficulty adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  He also noted the Veteran's statement that he was constantly depressed and anxious, irritable and isolated.  He also related a flashback that occurred while hunting that the Veteran felt was a true hallucination.   The examiner opined that the Veteran's combined mental health diagnoses caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He further stated that it is difficult to assign a percentage of causality to either condition, as each "result in impulsivity and irritability thus disrupting his functioning and interfering with his social and employment behaviors." Since bipolar symptoms were not evident at the time of the exam, the examiner opined that PTSD accounted for the majority of the Veteran's disability.

The Veteran was referred for neurological testing in December 2012 based on his complaints of increased memory problems.  Testing indicated a generally intact memory with a preference for verbal information. 

The Veteran's VA medical records reflect consistent treatment for PTSD, including medication and therapy.  After a move, the Veteran began treatment at a new VA facility in July 2008.  His main complaint at the time was anger issues, including being verbally abusive, and recurring nightmares.  The records note an October 2008 incident in which the Veteran left his wife for about a month without warning and drove through several states, emailing and calling her with messages of varying coherence.  He attempted to obtain medication at the Dallas VA and reported having to evade police pursuit when staff attempted to restrain him there.  The Veteran and the Appellant also participated in telehealth couples counseling that touched on many of the serious challenges facing their relationship as a result of the Veteran's behavior.  Treatment notes from July 2009 indicate that the Veteran was excited for a reunion with other Vietnam War Veterans.  At a September 2009 appointment the Appellant described the Veteran stopping cars in his neighborhood for failing to come to complete stops at a stop sign, despite not being a police officer.  The therapist noted some paranoid symptoms during this meeting, and noted that the Veteran was not consistently refilling his medications. He attended group therapy for PTSD at VA, generally participating well.  The Veteran also participated in a group therapy program focused specifically on appropriate social skills and interpersonal interactions.  More recently, in September 2013, the Veteran had engaged in a phone call and texting conflict with a local car salesman that seems to have resulted in the Veteran on a criminal probation.  His therapist noted on at least two occasions that the Veteran asked if she wanted to see the cyst on his testicle. 

The Veteran's neurological testing was repeated in April 2014 with results fairly similar to those obtained in December 2012. 

At his January 2015 hearing, the Veteran and the Appellant stated that he had one friend who would go to auctions with him, and that he emailed with several old friends.  The Appellant also mentioned that the Veteran often seemed to be confused by instructions and questions and needed things explained very carefully.  This was consistent with the observations of the neurological tester.  

A statement from the Appellant submitted in December 20176listed some observed behaviors already noted, but added that the Veteran had been having trouble with special disorientation and forgetting where he was.  It also mentioned an accident he was in in November 2015 when he left the scene, causing more legal trouble. 
I.  PTSD

The Appellant is seeking a rating in excess of 50 percent for the Veteran's service-connected PTSD.  

A higher rating of 70 percent requires evidence that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent for PTSD requires evidence that it caused total occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran's records and VA examinations do not show gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting himself or others; inability to perform activities of daily living; memory loss for names of close relatives, own occupation, or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.   While there were instances of inappropriate behavior, including some legal troubles and inappropriate comments to women, the Veteran was not noted to be unkempt or unclean, wholly lacking in judgment or cognitive ability, or otherwise totally socially and occupationally impaired.  The only indication of special confusion is the note from the Appellant in December 2017.  There is no other indication that this was a persistent problem or one caused by his PTSD.

On the other hand, two VA examiners opined that the Veteran's PTSD at least contributed, in an undeterminable amount, to his occupational and social impairment in most areas.  Because evidence appears at least in equipoise as to whether the Veteran's bipolar disorder or his PTSD caused his most troubling symptoms, the Board will resolve this doubt in favor of the Veteran and find that his PTSD was the main cause of his impairment.  The Board also notes that the Veteran's treatment records show a man dealing with very serious mental health challenges; they also show that he generally arrived on time and properly attired, and interacted appropriately with staff and other patients.  They also show that, while there was some strain, he maintained relationships with his wife and children, as well as a small circle of acquaintances.  This shows that his symptoms more closely approximated a 70 percent rating criteria than the 100 percent rating criteria.

The Board also notes that the Veteran filed this claim on March 3, 2009.  Because the medical evidence reflects similar symptoms dating back to the year before filing, this rating will apply effective one year before the date of claim. 

II.  TDIU

The Veteran's service-connected disability ratings satisfied the criteria for a schedular TDIU as of March 3, 2008, based on the decision herein to grant the higher 70 percent rating for the entire period on appeal.  C.F.R. § 4.16(a) (2017).  If the evidence shows that that his service-connected disabilities alone prevented him from securing or following a substantially gainful occupation after that date, a TDIU must be assigned.

The Board finds that the Veteran's PTSD symptoms alone would have prevented him from securing or following a substantially gainful occupation beginning March 3, 2009.  The Board found two symptoms to be the most probative in evaluating the Veteran's unemployability.  First, his impulsiveness, which led him to disappear for up to a month at a time without warning, would prevent the Veteran from holding any job.  No employer is likely to employ someone who disappears from work without warning or a specified date of return.  Second, while the Veteran seemed to be making progress in his social skills building program, the fact that he needed to engage in that program indicates that he would not have been able to appropriately engage with other people in a work environment.  His unfortunate interaction with the car salesman in 2013, ultimately leading to criminal charges for the Veteran, as well as his inappropriately sexual comments to his therapist, support this finding.  TDIU is warranted.


ORDER

Entitlement to a disability rating of 70 percent, but not more, for PTSD is granted effective March 3, 2008, but no earlier, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU based on symptoms of PTSD is granted effective March 3, 2008, but no earlier, subject to regulations applicable to the payment of monetary benefits.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


